DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 07/26/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 28 March, 2019 (20190328).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Chines Application number 201910243629.1, filed on 28 March, 2019 (20190328).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/16/2021 and 10/20/20121 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060180363 A1 to Uchisasai; Hiroaki et al. (hereinafter Uchisasai) in view of CN102862618A to Nissan Motor co. Ltd (hereinafter Nissan) (provided with the 10/20/2021 IDS.)

Regarding claim 1 Uchisasai teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    422
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    762
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    488
    675
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    467
    345
    media_image4.png
    Greyscale

and associated descriptive texts a system for compensating acceleration of electrical motorbike 10 in Fig. 1 above, the system comprising: 
a throttle unit 152 in Fig. 5 above receiving an operation magnitude and configured to generate an 5original throttle signal accordingly in para:
hybrid vehicle 10 is a scooter type motorcycle and has front forks 12 axially supporting a front wheel WF on the vehicle body front side and the front forks 12 are steered by means of a handlebar 16 through a head pipe 14. The right grip of the handlebar 16 can be rotated and functions as an accelerator. An amount of accelerator operation Acc (see FIG. 5) is detected by an accelerator sensor 152 (see FIG. 5).”; 

a processor ECU 158/174 electrically connected to the throttle unit and comprising an 
acceleration compensation module 182, 
a throttle compensation module 188 and 
a torque controller 184, 
wherein the acceleration compensation module is configured to receive the original throttle signal, calculate a throttle variation rate based on a change in the 10operation magnitude, and calculate a throttle compensation value based on the throttle variation rate in para:
“[0126] The drive motor control part 174 includes: a motor output decision part 180 which sets an output command reference value Com0 for the drive motor 34 based on the amount of accelerator operation Acc; a rate-of-change calculating part 182 which calculates a rate of change .DELTA.Acc in the amount of accelerator operation Acc; a threshold decision part 186 which calculates a threshold X (X&gt;0) based on vehicle speed V; an additional value decision part 188 which calculates an additional value Ad as a value for correction of the output command reference value Com0; and an output correcting part 184 which calculates a corrected output command value Com1 based on the output command reference value Com0 and the additional value Ad and supplies it to the second inverter 154. The output correcting part 184 sets the corrected output command value Com1 by adding the additional value Ad to the output command reference value Com0.”; 

the throttle compensation module 188 adds the throttle variation rate to the original throttle signal to obtain a new throttle signal, and the torque controller is configured to generate a torque command based on the new throttle signal in para [0126] an additional value decision part 188 which calculates an additional value Ad as a value for correction of the output command reference value Com0; and an output correcting part 184 which calculates a corrected output command value Com1 based on the output command reference value Com0 and the additional value Ad and supplies it to the second inverter 154.”; and 
an electro-mechanic assembly i.e. second inverter 154 and drive motor 34 in para [0126] electrically connected to the processor and 15receiving the torque command from the processor, the electro-mechanic assembly runs corresponding to the torque command in para:
“[0123] As shown in FIG. 6, the ECU 158 includes: a mode control part 170 which decides a driving mode according to the running condition judged based on the remaining amount of electric power SOC, vehicle speed V, the amount of accelerator operation Acc and the like; a starter motor control part 172 which decides a start timing of the engine 32 based on the driving mode and the like and gives the first inverter 153 a command to start the starter motor 36; and a drive motor control part 174 which calculates the drive torque of the drive motor 34 based on the vehicle speed V and the amount of accelerator operation Acc.”; 

wherein the acceleration compensation module is configured to continually monitor the change in the operation magnitude of the throttle unit in para:
“[0112] The power control unit 150 includes: an accelerator sensor 152 which detects an amount of accelerator operation Acc; a first inverter 153 and a second inverter 154 which respectively control the starter motor 36 and the drive motor 34; a DBW (Drive By Wire, control part) 156 which regulates the rotational angle of the throttle valve 72; and an ECU (Electric Control Unit, control part) 158 which comprehensively controls the hybrid vehicle 10”, 

calculate the throttle variation rate and compare the throttle variation rate with a correction threshold 192, 

“[0129] The threshold decision part 186 determines the threshold X based on vehicle speed V by reference to a threshold decision map 192 (see FIG. 8) which shows the relation of the threshold X with respect to vehicle speed V. The threshold X is set in the threshold decision map 192 so that when vehicle speed V=0, it is small at X0 and as vehicle speed V increases, it increases in a manner as expressed by a quadratic curve. This threshold decision map 192 functions as follows: by setting the threshold X at a point where the maximum output of the engine 32 is considered to be exceeded, the additional value Ad is added to the output command reference value Com0 only when the rate of change .DELTA.Acc exceeds the threshold X and thereby the drive motor 34 compensates for driving force insufficiency in the engine 32.”.  

While it is considered that Uchisasai teaches the invention as explained above, if Applicant is of the opinion that Uchisasai does not expressly disclose, inter alia the 20acceleration compensation module is configured to start acceleration compensation and calculate the throttle compensation value when the throttle variation rate is larger than or equal to the correction threshold then resort may be had to the portion of Nissan cited below to show it was known in the art to start acceleration compensation and calculate the throttle compensation value when the throttle variation rate is larger than or equal to the correction threshold:
” As shown in Figure 5, this torque responsive coefficient of determination K is divided into 10 grades between 0 and 1, make the 1st grade torque responsive coefficient of determination K=K1=0～0.1 corresponding with minimum torque responsive, make the 10th grade torque responsive coefficient of determination K=K10=0.9～1 corresponding with the highest torque responsive.

And, since the 1st grade, along with the 2nd grade torque responsive coefficient of determination K=K2=0.1～0.2, the torque responsive coefficient of determination K=K3=0.2 of 3rd level～0.3, the 4th grade torque responsive coefficient of determination K=K4=0.3～0.4, the 5th grade torque responsive coefficient of determination K=K5=0.4～0.5, the 6th grade torque responsive ～0.6, the 7th grade torque responsive coefficient of determination K=K7=0.6～0.7, the 8th grade torque responsive coefficient of determination K=K8=0.7～0.8, the 9th grade torque responsive coefficient of determination K=K9=0.8～0.9 is distributed high torque responsive successively“

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of starting acceleration compensation when the throttle variation rate is larger than or equal to the correction threshold. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, acceleration compensation will only be started once the appropriate threshold for the conditions of the vehicle are achieved. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nissan to the prior art of Uchisasai as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2 and 12 and the limitation wherein the electro-mechanic assembly is configured to output a torque which is between 100% and 300% of a rated upper bound based on the 25torque command see Uchisasai para:
“[0129] The threshold decision part 186 determines the threshold X based on vehicle speed V by reference to a threshold decision map 192 (see FIG. 8) which shows the relation of the threshold X with respect to vehicle speed V. The threshold X is set in the threshold decision map 192 so that when vehicle speed 

Regarding claims 3 and 13 and the limitation wherein the acceleration compensation module is 26configured to compare the throttle variation rate with a cancelling threshold when the throttle variation rate is smaller than the correction threshold in Uchisasai fig. 6, 
wherein the acceleration compensation module is configured to decrease a last throttle compensation value gradually in a downward stepped manner to zero when the throttle variation rate is 5smaller than the cancelling threshold see Uchisasai para:
“[0141] As the hatching in FIG. 11B indicates, .DELTA.Acc-X is the largest just after time t12 and after that, it becomes smaller gradually and reaches 0 at time t13. It is very small from time t16 to t17. As shown in FIG. 1C, the additional value Ad shows a tendency which corresponds to .DELTA.Acc-X.”, 

wherein the acceleration compensation module is configured to maintain the last throttle compensation value for a maintaining time period and decrease the last throttle compensation value gradually to zero after the maintaining time period when the throttle variation rate is larger than or equal to the cancelling threshold, wherein the cancelling threshold is smaller than the correction 10threshold see Uchisasai claims 6, 9 and 10:
“6. The power control unit as described in claim 1, characterized in that said the power control unit comprising: a one-way clutch with an input side connected with said engine and an output side connected with said drive motor; a throttle valve which regulates the throttle opening degree under the influence of a throttle motor; an input rotation sensor which detects the input rotation speed of said one-way clutch and supplies it to said control part; and an output rotation sensor which detects the output rotation speed of said one-way clutch and supplies it to said control part, wherein said control part reads said amount of accelerator operation from said accelerator sensor, calculates a target opening degree for said 
9. The power control unit as described in claim 6, characterized in that said control part regulates the amount of decrease of said target opening degree with respect to said reference value depending on said rate of change in speed difference.
10. The power control unit as described in claim 9, characterized in that when said rate of change in speed difference is larger, said amount of decrease is set to a larger value.”.  

Regarding claims 4 and 14 and the limitation wherein the acceleration compensation module is configured to receive the original throttle signal from the throttle unit, and perform a derivative operation to the original throttle signal to calculate the throttle variation rate see Uchisasai Figure 11B time chart for the “rate of change” as explained in para:
“[0030] It is desirable that the control part regulates the amount of decrease of the target opening degree with respect to the reference value depending on the rate of change in speed difference. Also, it is desirable that when the rate of change in speed difference is larger, the amount of decrease is set to a larger value. In sum, because generated engagement noise is considered to vary depending on the rate of change in speed difference, an adequate amount of decrease to reduce engagement noise can be set based on the rate of change calculated previously according to the running condition. This makes it possible to reduce engagement noise sufficiently and perform quick power switching without an unnecessary drop in output of the engine.

[0131] The additional value decision part 188 works as follows: as shown in FIG. 9, when the rate of change .DELTA.Acc at a specific time exceeds the threshold X at that time, the additional value Ad is set so as to increase in proportion to the difference between the rate of change .DELTA.Acc and the threshold X, .DELTA.Acc-X; when the rate of change .DELTA.Acc is below the threshold X, .DELTA.Acc is set to 0. Even when .DELTA.Acc&lt;0, .DELTA.Acc is set to 0.”.  

Regarding claims 5 and 15 and the limitation wherein the acceleration compensation module is 15configured to obtain an average of the throttle variation rate through a moving averaging procedure, and calculate the throttle compensation value based on the average of the throttle variation rate see Uchisasai para:
“[0131] The additional value decision part 188 works as follows: as shown in FIG. 9, when the rate of change .DELTA.Acc at a specific time exceeds the threshold X at that time, the additional value Ad is set so as to increase in proportion to the difference between the rate of change .DELTA.Acc and the threshold X, .DELTA.Acc-X; when the rate of change .DELTA.Acc is below the threshold X, .DELTA.Acc is set to 0. Even when .DELTA.Acc&lt;0, .DELTA.Acc is set to 0.”.  

Regarding claims 6 and 16 and the limitation wherein the acceleration compensation module is configured to multiply the average of the throttle variation rate with a control gain to 20calculate the throttle compensation value see para:
“[0127] The motor output decision part 180 determines the output command reference value Com0 based on the amount of accelerator operation Acc by reference to an assist map (reference value setting part) 190 as shown in FIG. 7. The output command reference value Com0 in the assist map 190 is 0 when the amount of accelerator operation Acc=0, and as the amount of accelerator operation Acc increases, it increases proportionally; when the amount of accelerator operation Acc exceeds a prescribed value, it indicates a torque value Tmax which corresponds to 100% output. The assist map 190 is set based on the running characteristics of the hybrid vehicle 10 and the electrical characteristics of the drive motor 34 and the like.”.  

Regarding claims 7 and 17 and the limitation wherein a preset value of the control gain is between 0.6 and 1.0 see Uchisasai para [0127] above wherein increasing proportionally connoted the claimed control gain.  

Regarding claims 8 and 18 and the limitation wherein the acceleration compensation module further comprises a weight calculator, 

“[0129] The threshold decision part 186 determines the threshold X based on vehicle speed V by reference to a threshold decision map 192 (see FIG. 8) which shows the relation of the threshold X with respect to vehicle speed V. The threshold X is set in the threshold decision map 192 so that when vehicle speed V=0, it is small at X0 and as vehicle speed V increases, it increases in a manner as expressed by a quadratic curve. This threshold decision map 192 functions as follows: by setting the threshold X at a point where the maximum output of the engine 32 is considered to be exceeded, the additional value Ad is added to the output command reference value Com0 only when the rate of change .DELTA.Acc exceeds the threshold X and thereby the drive motor 34 compensates for driving force insufficiency in the engine 32.”, 

wherein the weight calculator is 27configured to calculate the throttle compensation value by multiplying the average of the throttle variation rate with the correction coefficient see Fig. 10 steps S2-S6 and Uchisasai para [0123] “nd a throttle control part 179 which calculates a target throttle opening degree Th based on the amount of accelerator operation Acc and supplies it to the DBW 156. The speed input processing part 178 calculates a vehicle speed V by multiplying output rotation speed No by a coefficient and supplies it to the drive motor control part 174. “.  

Regarding claims 9 and 19 and the limitation wherein the at least one environment factor comprises at least one of a set consisted of a driver status, a driving speed see Uchisasai para [0123], a vehicle mode see Uchisasai paras [0165]:
“[0165] Next, how the power control unit 150 thus structured functions will be described referring to FIGS. 14 to 16D. An explanation given below assumes that the rider of the hybrid vehicle 10 operates the accelerator to increase the speed and the vehicle shifts from a low load run to a high load run while the battery 160 is sufficiently charged. For easy understanding, consideration will be given to two 

a battery 5output status and a brake status see para: 
[0044] (6) According to the aforementioned feature (6) in the present invention, even when the battery is fully charged, electric energy generated by the generator and the drive motor can be consumed by an electric load other than the battery and therefore regenerative braking for the driving wheel is possible.”  

Regarding claims 10 and 20 and the limitation wherein the environment factor corresponding to the driving speed comprises a low-medium speed status and a high speed status, and the calculation coefficient corresponding to the environment factor of low-medium speed status is larger than the calculation coefficient corresponding to the environment factor 10of low-medium speed status; 
wherein the environment factor corresponding to the vehicle mode comprises an economic mode and a power mode, and 
the calculation coefficient corresponding to the environment factor of the power mode is larger than the calculation coefficient corresponding to the environment factor of the economic mode; 
wherein the environment factor corresponding to the battery output status 15comprises a remaining battery capacity, a battery temperature and a battery voltage, 
the calculation coefficient corresponding to environment factors of battery output status is zero when a remaining capacity of the battery is smaller than a capacity threshold, a temperature of the battery is higher than an over-temperature threshold, or the battery voltage is lower than a low-voltage threshold see Uchisasai para:



20 Regarding claim 11 and the limitation a method for compensating acceleration of electrical motorbike, the method applied to an electrical motorbike which has a throttle unit, a processor and an electro-mechanic assembly, and comprising steps of. 
a) the throttle unit receiving an operation magnitude and generating an original throttle signal accordingly in Uchisasai fig. 10 step S1;  
25b) an acceleration compensation module of the processor receiving the original throttle signal and calculating a throttle variation rate based on a change in the 28operation magnitude in fig. 10 step S2; 
c) comparing the throttle variation rate with a correction threshold in fig. 10 step S4; 
d) the acceleration compensation module calculating a throttle compensation value based on the throttle variation rate when the throttle variation rate is larger than 5or equal to the correction threshold in fig. 10 step S5; 

f) a torque controller of the processor generating a torque command based on the new throttle signal in fig. 10 step S7;  
10g) the electro-mechanic assembly receiving the torque command from the processor and running corresponding to the torque command in fig. 10 step S7; and 
h) repeating the steps a) to g) until the electrical motorbike is turned off in the repetition of Uchisasai Fig. 10 until the motorbike is turned off.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to throttle control for electric hybrid vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211202